Citation Nr: 0735171	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-11 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for gout.  

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from January 1990 to April 
1994.  

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Also on appeal is a December 2005 
rating decision of the VARO in Montgomery, Alabama.  


FINDINGS OF FACT

1.  Service medical records do not include any diagnosis or 
records of treatment for gout.  

2.  There are no records of treatment or diagnosis of gout 
during the initial post service year.  

4.  Service connection has been granted for a generalized 
anxiety disorder, rated as 50 percent disabling; chronic 
tension or migraines, rated as 30 percent disabling; low back 
pain, rated as 20 percent disabling; hypertension, rated as 
10 percent disabling; residuals of a right shoulder injury, 
rated as noncompensably disabling; reactive airway disease, 
rated as noncompensably disabling; residuals of a cyst of the 
right arm, rated as noncompensably disabling; residuals of a 
left shoulder injury, rated as noncompensably disabling; and 
gastroesophageal reflux disease, rated as noncompensably 
disabling.  A total rating based on individual 
unemployability due to service connected disability is in 
effect.  

4.  The veteran's service-connected disabilities do not 
produce disability of such severity that the veteran requires 
the aid and attendance of another person or is housebound.  




CONCLUSIONS OF LAW

1.  Gout was not incurred or aggravated in active military 
service; and the service incurrence of gout may not be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person or on account of being housebound have not been met.  
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.352 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in May 2002, July 2003, September 2005,  and 
February 2006, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Service Connection for Gout

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

When the veteran was examined for enlistment in December 1989 
no abnormalities of the upper or lower extremities were 
noted.  There are no records of diagnosis or treatment for 
gout in service.  He was discharged from service due to 
spondylolysis.    

March 1996 VA records include laboratory findings of elevated 
uric acid levels, and the first diagnosis of gout appears in 
July 1996 VA hospitalization records.  A synovial fluid 
aspiration of the right ankle revealed monourate crystals.  
The veteran reported a three day history of a swollen tender 
right ankle.  He also stated he had a two to three year 
history of intermittent episodes.  

In June 1999, the veteran told a VA examiner his symptoms had 
been diagnosed as tarsal tunnel syndrome in service.  The VA 
examiner stated that in his opinion the gout was not related 
to an injury in service.  

In July 2006, the RO arranged for the veteran to be examined 
and a medical opinion obtained.  The VA examiner reviewed the 
veteran's claims folder.  His report includes an extensive 
medical history of all joint complaints in service, and 
multiarticular gouty arthritis was diagnosed.  After 
reviewing the service medical records for any signs or 
symptoms of gouty arthritis, the VA physician concluded the 
service medical records do not have any information to 
suggest that the veteran had or was treated for conditions 
that could have been due to gouty arthritis.  He explained 
that gouty arthritis presents as an acute inflammatory 
arthritis.  Although the veteran complained of tingling and 
numbness in his feet in service, to the VA physician's 
knowledge, gout does not present in that way.  He noted the 
veteran contended his symptoms were misdiagnosed as tarsal 
tunnel syndrome, and that tarsal tunnel syndrome can cause 
pain as well as neurological symptoms.  Moreover, if pain is 
present several other conditions may enter into differential 
diagnoses.  In this case, however, the symptom was not pain, 
but numbness and tingling.  

The examiner also noted the veteran had cellulitis in service 
following injuries, and that gouty arthritis could also be 
diagnosed as cellulitis if findings were inconclusive.  
Nevertheless, based on his review of the records and 
interpretation of the symptoms and signs, it was less likely 
than not his gouty arthritis was caused by or a result of 
conditions treated in service.  

Thereafter, the veteran submitted a letter from a private 
physician, dated in September 2006.  He wrote as follows:

I am writing this letter in reference to 
(the veteran) who has asked me to review 
his medical records and give my medical 
opinion about his medical problems in 
1994.  

(The veteran) is a 39 year old man who 
was diagnosed of having gout in 1996 and 
has been treated accordingly.  However 
sometime in 1993 he addressed having 
symptoms of numbness and tingling in both 
big toes.  He had nerve conduction 
studies done in February 1994 showing 
consistent with left tarsal tunnel 
syndrome.  Podiatry consult was obtained 
and showed no clinical evidence of Tarsal 
Tunnel Syndrome.  

According to Mahan, Rock and Hillstrom in 
1996, they believe there are 24 
differential diagnoses of Tarsal Tunnel 
Syndrome.  One of these is gout, which at 
that time was not searched for.  

Based on (the veteran's) medical 
condition and reports, his history of 
gouty arthritis is as likely as not, 
indirectly related to being in active 
duty service during that time.  

The veteran also submitted a copy of a chart listing the 
differential diagnoses of Tarsal Tunnel Syndrome.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

In this case while there are current diagnoses of gout, there 
is no diagnosis of gout in service records or during the 
initial post service year.  Nevertheless, the regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d) (2007).  

The claims folder includes three medical opinions as to the 
relationship of the currently diagnosed gout to service.  The 
June 1999 VA examiner stated the veteran's gout was not 
related to any injury in service.  In July 2006, a VA 
physician stated he found no symptoms of gout in service, and 
a private physician in September 2006 stated the veteran's 
gout was "indirectly" related to active service.  

The Board has found the opinion of the VA physician in July 
2006 to be of the greatest weight.  The VA physician included 
a lengthy review of the veteran's medical history in his 
report.  He also considered not just the symptoms diagnosed 
as tarsal tunnel syndrome but the episodes of cellulitis in 
service in reaching his decision.  He identified the symptoms 
which normally present in gout as "inflammatory" rather 
than first presenting as numbness and tingling.  There is 
nothing in the record which documents an inflammatory process 
due to gout until 1996.  

The letter from the veteran's private physician relies more 
on speculation.  There is nothing in his letter which 
explains why of the 24 differential diagnoses of tarsal 
tunnel syndrome that the symptoms in service are consistent 
with gout.  Even his conclusion is tentative: that gouty 
arthritis is indirectly related to active duty.  Under these 
circumstances, the Board concludes the preponderance of the 
evidence is against the claim for service connection for 
gout.  




Special Monthly Compensation

If the veteran as a result of service-connected disability is 
permanently housebound or so helpless as to be in need of 
regular aid and attendance, an increased rate of compensation 
(special monthly compensation) is payable to a veteran.  The 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance or permanently 
housebound are contained in 38 C.F.R. § 3.352(a).  
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350 (2007).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc. ); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his or her daily 
environment.  "Bedridden" will be a proper basis for the 
determination.  For the purposes of this paragraph 
"bedridden" will be that condition which through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable ratting may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352 (2007).  

The Board listed the veteran's service connected disabilities 
above.  In essence the veteran contends that he has 
difficulty dressing and bathing due to his back pain and is 
housebound due to anxiety and agoraphobia.  

In July 2005, the veteran was accompanied by his wife to see 
a VA Social Worker.  They were requesting assistance with 
obtaining Aid and Attendance.  They told the VA Social Worker 
that the veteran's wife was unable to leave him alone due to 
his neurosis, and that the veteran did not drive, was unable 
to prepare his meals and his wife gave him his injections.  
They also indicated the veteran did not leave the house 
because he hated crowded places, and that a neighbor sat with 
the veteran while the spouse ran errands on occasion.  The 
Social Worker noted the veteran was ambulatory and 
independent in activities of daily living, but in any event, 
provided a VA Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance form to a physician.  
That physician subsequently signed the form (also in July 
2005), indicating on it that veteran was in need daily 
personal health care services.  The Board finds the report of 
no probative value, however, as the VA physician stated on 
the form that they had "never seen this person" and it was 
apparently prepared contemporaneous with a hospitalization 
for non-service connected metastatic testicular cancer.   

Moreover, the records of that cancer treatment 
hospitalization include an assessment as to the veteran's 
ability to take care of his daily living activities.  The VA 
nurses indicated the veteran was independent in going to the 
bathroom, cleaned himself, and arranged his clothing without 
assistance.  He was independent in feeding himself and was 
able to perform transfers.  No assistance in shaving, oral 
care or bathing was indicated.  

A VA examination was then conducted in December 2006 to 
determine if the veteran was in need of aid and attendance of 
another person.  The veteran told the VA examiner that he 
used crutches.  He stated that during flare-ups of his back 
pain he needed assistance with putting on his shoes and 
socks.  He could go to the bathroom by himself and could feed 
himself.  Examination revealed the veteran was well developed 
and well nourished.  He ambulated with assistance of 
bilateral crutches with a wide-based normal gait.  His 
posture was erect.  Examination of the eyes revealed his 
visual fields were intact.  The VA physician concluded that 
the veteran's service-connected low back pain, headaches, 
bilateral shoulder pain, and asthma, did not result in the 
veteran needing aid and attendance.  He stated the veteran 
was capable of driving himself and ambulating with crutches.  
It was less likely than not the veteran's service-connected 
disabilities were a reason for his needing aid and 
attendance.  

In March 2007, a VA examination was conducted by a 
psychologist to determine if the veteran's generalized 
anxiety disorder caused him to need the aid and attendance of 
another or to be housebound.  The VA psychologist concluded 
the veteran was not housebound or in need of aid and 
attendance.  She noted the veteran did have agoraphobia.  
This meant he tried to avoid situations from which escape 
might be difficult if he were to have a panic attack.  He 
avoided crowded situations and went shopping at odd hours.  
The veteran reported that his wife did not drive and so he 
did all the driving.  He also reported that if he spent too 
much time at home he became claustrophobic and had to get 
out.  The VA psychologist concluded she had no evidence that 
the veteran was housebound due to his anxiety disorder.  The 
veteran was able to take care of his personal hygiene, cook 
simple meals and drive.  Although he liked someone with him 
there was no evidence he was unable to take care of his 
personal needs.  

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court pointed 
out that while not all the disabling conditions enumerated in 
the regulations had to exist, at least one of the enumerated 
factors must be present.  Nor do the conditions have to be 
permanent.  The Board notes that the regulations do not 
require that the veteran require constant aid and attendance 
only regular aid and attendance.  

The Board has been unable to identify the daily activities 
which the veteran is unable to perform.  In addition, as the 
VA psychologist noted the veteran was inconsistent in his 
statements made to VA treating physicians and those made for 
the purpose of determining if he was in need of aid and 
attendance or was housebound.  The Board concludes the 
evidence does not demonstrate the veteran's service-connected 
disabilities are of such severity that he is in need of the 
aid and attendance of another person.  

As to consideration of increased compensation at the 
housebound rate, the veteran must have a single service-
connected disability rated as 100 percent disabling and have 
either additional service-connected disabilities 
independently rated as 60 percent disabling or status as 
being permanently housebound by reason of service-connected 
disability.  See 38 C.F.R. § 3.350(i).  The veteran does not 
meet the schedular criteria.  He does not have a service-
connected disorder rated as 100 percent disabling.  In 
addition, the veteran has repeatedly appeared for treatment 
at VA and for VA examinations to which he drove himself.  The 
Board has concluded the veteran is not housebound.  


ORDER

Service connection for gout is denied.  

Special monthly compensation based on the need for the 
regular aid and attendance of another person or on being 
housebound is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


